This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 31,819

 5 DAVID CASTOR,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Michael E. Vigil, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellant

12 Bennet J. Bauer, Acting Chief Public Defender
13 Sergio Viscoli, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18          The State appeals from the district court’s order granting Defendant’s motion

19 to set aside the statutory mandate found in NMSA 1978, Section 66-8-102(N) (2010),
 1 requiring Defendant to obtain an ignition interlock license and that his vehicle contain

 2 a breath alcohol ignition interlock device (BAIID). The district court ruled that the

 3 statute violates the Equal Protection Clauses of the United States and New Mexico

 4 Constitutions as applied to Defendant, because Defendant’s DWI conviction was

 5 based on a drug impairment, rather than an alcohol impairment, and the BAIID detects

 6 only the presence of alcohol. [RP 93-94] We issued a stay of the case pending a

 7 decision by this Court in State v. Valdez, 2012-NMCA-___, ___P.3d ___ (No. 31,164,

 8 Sept. 19, 2012). Upon the issuance of Valdez, we issued a notice lifting the stay and

 9 proposing to reverse the district court. Defendant has filed a memorandum in

10 opposition to our notice, which we have duly considered. We remain persuaded that

11 Valdez governs all matters in this appeal and requires reversal. We, therefore, reverse

12 the district court’s ruling.

13        In response to our notice, Defendant attempts to distinguish the Valdez opinion

14 on grounds that Valdez was convicted for driving under the influence of prescription

15 drugs, whereas Defendant was convicted for driving under the influence of marijuana.

16 [MIO 3-4] Defendant contends that the Court in Valdez made a connection between

17 the use of prescription drugs and the use of alcohol and relied on various studies that

18 found “the drug most frequently used in combination with prescription drugs was

19 alcohol” and that “[t]here is growing evidence documenting the association between



                                              2
 1 alcohol use and [nonmedical use of prescription drugs].” Valdez, 2012-NMCA-___,

 2 ¶ 13 (alterations in original) (internal quotation marks and citation omitted). [MIO 4]

 3 Defendant contends that because there is no evidence that marijuana use is associated

 4 with alcohol use, and because the holding in Valdez was based on a correlation

 5 between non-medical prescription drug use and alcohol use, Valdez does not apply to

 6 the current case. [Id.] We are not persuaded.

 7        The operative language we used repeatedly in Valdez that is crucial to the

 8 holding affords the Legislature broad latitude to experiment with possible solutions

 9 to New Mexico’s DWI problem, solutions that include applying the sanction of

10 requiring a BAIID “without regard to the underlying substance that led to the

11 offender’s impairment and conviction.” Id. ¶ 12. As we indicated in our notice, the

12 Valdez Court decided that under the Equal Protection Clauses of both the United

13 States and New Mexico Constitutions, the BAIID requirement in the DWI statute as

14 applied to drivers who were impaired by drugs, rather than alcohol, satisfies the

15 applicable rational basis scrutiny. See id. ¶¶ 1, 22. We emphasized that the burden

16 on the party challenging the legislation is great, and requires the party to “show that

17 the classification serves no valid governmental interest, is unreasonable and [so]

18 arbitrary as to amount to mere caprice.” Id. ¶ 8 (internal quotation marks and citation

19 omitted). We observed that the purpose of the DWI laws is to protect the health,



                                              3
 1 safety, and welfare of the public and to deter impaired, unsafe driving, which we have

 2 long acknowledged as compelling. See id. ¶ 9. Upon our examination of the broad

 3 legislative scheme relative to DWI, we determined that the legislative intent was that

 4 the BAIID requirement would apply to drivers under the influence of either drugs or

 5 alcohol, because both forms of impairment are criminalized and punished as DWI and

 6 require the driver to obtain a BAIID. See id. ¶¶ 11, 12 (examining Section 66-8-

 7 102(N), NMSA 1978, Section 66-5-503(A) (2009), and NMSA 1978, Section 66-5-

 8 502(B) and (D) (2007)). The valid legislative goal that drives the DWI laws is to

 9 “prevent[] offenders from getting behind the wheel and again driving in an

10 impaired state,” Valdez, 2012-NMCA-___, ¶ 14, “irrespective of the cause of the

11 impairment,” id. ¶ 17. We further explained that a degree of over-inclusiveness is

12 acceptable “to insure the achievement of statutory ends,” as long as the over-inclusive

13 classification does not rest upon “grounds wholly irrelevant to the achievement of the

14 [s]tate’s objective, and, as long as any state of facts reasonably may be conceived to

15 justify it.” Id. ¶ 15 (alteration in original) (internal quotation marks and citations

16 omitted).

17        As these statements illustrate, the Court did not draw any constitutional or other

18 distinction among the substances that could lead to a driver’s impaired state in holding

19 that the Equal Protection Clause is not offended by applying the BAIID requirement



                                              4
 1 to drivers impaired by drugs. See id. ¶ 17 (“We cannot say that requiring [BAIIDs]

 2 for all DWI offenders, regardless of the type of substance that led to the conviction,

 3 amounts to an act of the Legislature that is unreasonable and arbitrary as to amount

 4 to mere caprice.” (internal quotation marks and citation omitted)).

 5        Defendant asserts no other new factual or legal argument that persuades us that

 6 the requirements of Section 66-8-102(N) are unconstitutional as applied to his DWI

 7 conviction. For the reasons stated in this opinion and in our notice, we reverse the

 8 district court’s ruling.

 9        IT IS SO ORDERED.

10                                               _______________________________
11                                               MICHAEL E. VIGIL, Judge


12 WE CONCUR:



13 _________________________________
14 MICHAEL D. BUSTAMANTE, Judge



15 _________________________________
16 JONATHAN B. SUTIN, Judge




                                             5